DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 15-18 and 20 of U.S. Patent No. 10,999,447 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claim 1 of the current application include broader limitations of the independent claim 1 of the U.S. Patent No 10,999,447 B2.
The limitation of claim 2 of the current application can be read on limitations of claim 2 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 3 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 4 of the current application can be read on limitations of claim 7 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 5 of the current application can be read on limitations of claim 8 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 6 of the current application can be read on limitations of claim 15 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 7 of the current application can be read on limitations of claim 16 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 8 of the current application can be read on limitations of claim 17 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 9 of the current application can be read on limitations of claim 18 of the U.S. Patent No. 10,999,447 B2.
The limitation of claim 10 of the current application can be read on limitations of claim 20 of the U.S. Patent No. 10,999,447 B2.
Nonetheless, claims 1-10 of the present application made the claim a broader version of claims 1, 2, 4, 7, 8, 15-18 and 20 of U.S. Patent No. 10,999,447 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1-10 are not patentably distinct from claim 1, 2, 4, 7, 8, 15-18 and 20 of U.S. Patent No. 10,999,447 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG SA WG5 (Telecom Management) meeting #120, S5185384; Source: Nokia, Nokia Shanghai Bell (PCR TS 32.255 Clarification on Roaming flows description) (hereinafter Nokia).

Regarding claim 1, Nokia discloses a method comprising: receiving, by a home session management function (SMF) (see page 4 [H-SMF]) of a home public land mobile network (PLMN) (see page 4 [Home PLMN]) from a visited SMF (see page 4 [V-SMF]) of a visited PLMN (see page 4 [Visited PLMN]), a request for creation of a packet data unit (PDU) session of a wireless device (see page 4 discloses [step 6] H-SMF receiving Nsmf_PDUSession_create Request from V-SMF), the request comprising first charging policy information determined based on a first policy of the visited PLMN (see page 4 discloses [fig. 5.2.2.2.1, step 6] H-SMF receiving Nsmf_PDUSession_create Request from V-SMF which includes charging profile); and sending, by the home SMF to the visited SMF and based on the request, a second charging policy information comprising (see page 4 [fig. 5.2.2.2.1, step 13] discloses sending of Nsmf_PDUSession_create Response to V-SMF): a charging method for the PDU session; and a charging parameter indicating a charging level for the PDU session (see page 4 [fig. 5.2.2.2.1, step 13] discloses sending of Nsmf_PDUSession_create Response to V-SMF includes roaming charging profile).  
Regarding claim 2, Nokia the second charging policy information further comprises a charging rate (see page 4 [fig. 5.2.2.2.1, step 13] discloses sending of Nsmf_PDUSession_create Response to V-SMF includes roaming charging profile).  
Regarding claim 3, Nokia sending, by the home SMF to a home charging function (CHF), a charging data request (CDR) message requesting establishment of a charging session for the PDU session, the CDR message comprising the first charging policy information (see page 4 [fig. 5.2.2.2.1, step 11ch-b]); receiving, by the home SMF from the home CHF, a charging data response message comprising a fourth charging policy information (see page 4 [fig. 5.2.2.2.1, step 11ch-d]), wherein the fourth charging policy information is determined by the home CHF based on the first charging policy information (see page 4 [fig. 5.2.2.2.1, step 11ch-c]); and determining, by the home SMF, the second charging policy information based on the fourth charging policy information (see page 4 [fig. 5.2.2.2.1, step 12a-b]).  
Regarding claim 4, Nokia sending, by the home SMF to a home policy control function (PCF), a policy request message requesting a charging control rule for the PDU session, the policy request message comprising the first charging policy information; and receiving, by the home SMF from the home PCF, a policy response message comprising a policy and charging control rule (see page 4 [fig. 5.2.2.2.1, step 9a-b]).  
Regarding claim 5, Nokia the charging control rule comprises at least one of: a charging policy; a quality of service policy; or a gating policy (see page 4 [fig. 5.2.2.2.1, step 13]).  
Regarding claim 6, Nokia the first charging policy information comprises at least one of: a first charging method; a first charging level; or a first charging rate (see page 4 [fig. 5.2.2.2.1, step 13]).  
Regarding claim 7, Nokia the charging method comprises at least one of: an information element indicating that an online charging for the PDU session; an information element indicating that an offline charging for the PDU session; or an information element indicating that a converged charging for the PDU session (see page 4 [fig. 5.2.2.2.1, step 13]).  
Regarding claim 8, Nokia the charging level comprises at least one of: an information element indicating a PDU session charging; an information element indicating a flow based charging; an information element indicating a QoS flow based charging; an information element indicating a service level charging; or an information element indicating a subsystem level charging (see page 4 [fig. 5.2.2.2.1, step 13]).  
Regarding claim 9, Nokia sending, by the home SMF to a home user plane function (UPF), a N4 request message requesting to establish or modify a N4 session, the N4 request message comprising at least one charging control rule for the PDU session; and receiving, by the home SMF from the home UPF, a N4 response message in response to the N4 request message (see page 4 [fig. 5.2.2.2.1, step 12a-b]).  
Regarding claim 10, Nokia the request comprises at least one of: an identifier of the wireless device; or an identifier of the PDU session (see page 4 [fig. 5.2.2.2.1, step 6]).  
Regarding claim 11, Nokia an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause a home session management function (SMF) (see page 4 [H-SMF]) of a home public land mobile network (PLMN) (see page 4 [Home PLMN]) to: receive, from a visited SMF (see page 4 [V-SMF]) of a visited PLMN (see page 4 [Visited PLMN]) from a visited SMF of a visited PLMN, a request for creation of a packet data unit (PDU) session of a wireless device (see page 4 discloses [step 6] H-SMF receiving Nsmf_PDUSession_create Request from V-SMF), the request comprising first charging policy information determined based on a first policy of the visited PLMN (see page 4 discloses [fig. 5.2.2.2.1, step 6] H-SMF receiving Nsmf_PDUSession_create Request from V-SMF which includes charging profile); and sending, to the visited SMF and based on the request, a second charging policy information comprising: a charging method for the PDU session (see page 4 [fig. 5.2.2.2.1, step 13] discloses sending of Nsmf_PDUSession_create Response to V-SMF); and a charging parameter indicating a charging level for the PDU session (see page 4 [fig. 5.2.2.2.1, step 13] discloses sending of Nsmf_PDUSession_create Response to V-SMF includes roaming charging profile).  
Regarding claim 12-19, see above rejection claims 2-9.
Regarding claim 20, Nokia a system comprising: a visited session management function (SMF) (see page 4 [V-SMF]) of a visited public land mobile network (PLMN) (see page 4 [Visited PLMN]); and a home SMF (see page 4 [H-SMF]) of a home PLMN (see page 4 [Home PLMN]) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the home SMF to: receive, from the visited SMF of a visited PLMN from a visited SMF of a visited PLMN, a request for creation of a packet data unit (PDU) session of a wireless device (see page 4 discloses [step 6] H-SMF receiving Nsmf_PDUSession_create Request from V-SMF), the request comprising first charging policy information determined based on a first policy of the visited PLMN (see page 4 discloses [fig. 5.2.2.2.1, step 6] H-SMF receiving Nsmf_PDUSession_create Request from V-SMF which includes charging profile); and sending, to the visited SMF and based on the request, a second charging policy information comprising (see page 4 [fig. 5.2.2.2.1, step 13] discloses sending of Nsmf_PDUSession_create Response to V-SMF): a charging method for the PDU session; and a charging parameter indicating a charging level for the PDU session (see page 4 [fig. 5.2.2.2.1, step 13] discloses sending of Nsmf_PDUSession_create Response to V-SMF includes roaming charging profile).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Zong et al (US Pat. Pub. No. 2021/0076318) directed toward network switching involving network slice selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642